UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-6941


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALBERT EDGERTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:08-cr-00271-BR-1)


Submitted:   October 9, 2014                 Decided:   October 20, 2014


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Edgerton, Appellant Pro Se. Edward D. Gray, Jennifer P.
May-Parker,   Stephen  Aubrey   West,  Assistant United  States
Attorneys, Denise Walker, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Albert   Edgerton        appeals    the   district   court’s    order

denying   his   motion    for   a   sentence    reduction   under   18    U.S.C.

§ 3582(c)(2) (2012).        We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court. ∗        See United States v. Edgerton, No. 5:08-

cr-00271-BR-1 (E.D.N.C. June 10, 2014).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                     AFFIRMED




     ∗
       As the district court determined, it found Edgerton
responsible for 150.55 grams of cocaine base, 3,118.06 grams of
cocaine, and one pound of marijuana at sentencing. However, as
noted by Edgerton, the court’s written statement of reasons
stated that his cocaine base drug quantity was the slightly
lower amount of 150.15 grams. When there is a conflict between
the court’s written judgment and its oral pronouncement of the
sentence, the oral sentence controls.      See United States v.
Osborne, 345 F.3d 281, 283 n.1 (4th Cir. 2003).     Moreover, in
this case, even if the lower cocaine base quantity of 150.15
grams were used, Edgerton would still have a base offense level
of 32 under the current amended Guidelines. See U.S. Sentencing
Guidelines Manual § 2D1.1(c)(4) & cmt. n.8 (2013).



                                        2